      Case 7:20-cr-00005-HL-TQL Document 42 Filed 08/06/20 Page 1 of 7



                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF GEORGIA
                            VALDOSTA DIVISION


UNITED STATES

v.                                            Case No. 7:20-CR-05 (HL)

RICHARD DUFF,

      Defendant.

                                   ORDER

      This case is before the Court on Defendant Richard Duff’s motion to review

and reverse order of pretrial detention. (Doc. 39). Upon conducting a de novo

review, the Court adopts the findings of fact and conclusions of law of United

States Magistrate Judge Thomas Q. Langstaff and adopts Judge Langstaff’s

pretrial detention order. This order memorializes the Court’s oral ruling issued

from the bench after hearing argument from the parties on August 3, 2020.

I.    BACKGROUND

      Defendant Richard Duff is one of three defendants indicted on February

12, 2020 for one count of conspiracy to possess with intent to distribute

methamphetamine in violation of 21 U.S.C. § 841. (Doc. 1). On July 9, 2020,

Judge Langstaff held a Detention hearing, during which he determined that there

is probable cause that Defendant committed an offense for which the maximum

sentence is a prison term of ten years or more. (Doc. 37). Judge Langstaff

further found that through the testimony of witnesses, Defendant overcame the
         Case 7:20-cr-00005-HL-TQL Document 42 Filed 08/06/20 Page 2 of 7



statutory presumption for detention established by 18 U.S.C. § 3142(e)(1). (Id.).

However, upon careful consideration of the four factors enumerated in § 3142(g),

Judge Langstaff found (1) that the weight of the evidence against Defendant is

strong; (2) that Defendant has previously failed to appear in court as ordered; (3)

that Defendant has previously attempted to evade law enforcement; (4) that

Defendant participated in criminal activity while on probation, parole, or

supervision. (Doc. 37). Accordingly, Judge Langstaff concluded that Defendant’s

detention was warranted.

        On July 30, 2020, Defendant filed a motion to review the bond order,

arguing that Defendant poses no risk of flight or a danger to the community as

evidenced by his significant family ties. (Doc. 39). On August 3, 2020, the Court

held a hearing and heard oral argument from the parties. 1

II.     STANDARD OF REVIEW

        A person ordered detained by a magistrate judge may seek prompt review

of the order by the district court. 18 U.S.C. § 3145(b). The district court reviews

the magistrate’s denial of bail de novo. United States v. Gaviria, 828 F.2d 667,

670 (11th Cir. 1987). The court must conduct an independent review regarding

the appropriateness of pretrial detention. United States v. King, 849 F.2d 485,

490 (11th Cir. 1988). A hearing is not required; the court may explicitly adopt the



1
    Defendant consented to appear by video teleconference. (Doc. 41).

                                         2
       Case 7:20-cr-00005-HL-TQL Document 42 Filed 08/06/20 Page 3 of 7



findings and conclusions of the magistrate. Id. Nevertheless, should the court

decide that additional evidence is required, it may conduct an independent

hearing. Id. “[I]f the district court concludes that the additional evidence does not

affect the validity of the magistrate’s findings and conclusions, the court may

state the reasons therefor and then explicitly adopt the magistrate’s pretrial

detention order.” Id. at 490–91.

III.   DISCUSSION

       The Bail Reform Act, which governs the pretrial release or detention of

defendants, creates a rebuttable presumption in favor of releasing defendants on

bond pending trial, except for certain offenses where the presumption is against

release:

             Subject to rebuttal by the person, it shall be presumed that no
             condition or combination of conditions will reasonably assure
             the appearance of the person as required and the safety of the
             community if the judicial officer finds that there is probable
             cause to believe that the person committed . . . [a federal drug
             offense] for which the maximum term of imprisonment of ten
             years or more is prescribed in the Controlled Substances Act.

18 U.S.C. § 3142(e)(3)(A). “A grand jury indictment provides the probable cause

required by the statute to trigger the presumption.” United States v.

Quartermaine, 913 F.2d 910, 916 (11th Cir. 1990) (citing United States v.

Hurtado, 779 F.2d 1467, 1479 (11th Cir. 1985)). To rebut the presumption, the

defendant must produce evidence to satisfy the court that he was neither

dangerous nor likely to flee if released on bail. Id.; see also Hurtado, 779 F.2d at

                                         3
      Case 7:20-cr-00005-HL-TQL Document 42 Filed 08/06/20 Page 4 of 7



1470 n. 4 (“Once the government establishes probable cause it becomes the

task of the defendant to come forward with some quantum of evidence contrary

to the fact presumed by the statute.”). If the evidence presented by the defendant

is sufficient to rebut the statutory presumption, the presumption “remains in the

case as an evidentiary finding militating against release, to be weighed along

with other evidence relative to the factors listed in section 3142(g).” King, 849

F.2d at 488. Those factors include (1) the nature and circumstances of the

offense charged; (2) the weight of the evidence against the person; (3) the

history and characteristics of the defendant, including the defendant’s family and

community ties, employment and financial resources, and criminal history; and

(4) the nature and seriousness of the danger posed by the defendant to any

person or the community. 18 U.S.C. § 3142(g). The burden of persuasion

remains with the government to show either by a preponderance of the evidence

that the defendant poses a risk of flight and that no condition or combination of

conditions will reasonably assure the defendant’s presence at future court

proceedings or by clear and convincing evidence that the defendant poses a

danger to the community. Quartermaine, 913 F.3d at 917.

      Defendant here was indicted under 21 U.S.C. §§ 841(a)(1) and

841(b)(1)(A). (Doc. 1). The indictment alleges that Defendant, along with his co-

conspirators, conspired to possess methamphetamine with intent to distribute the

drug. Such an offense carries a maximum punishment of ten years or more, and

                                        4
       Case 7:20-cr-00005-HL-TQL Document 42 Filed 08/06/20 Page 5 of 7



thus the Court applies the statutory presumption against release. 21 U.S.C. §

841(b); 18 U.S.C. § 1342(e).

      Judge Langstaff conducted a lengthy hearing on July 9, 2020. (Doc. 37).

Defendant produced the testimony of Defendant’s father, Defendant’s girlfriend,

and his girlfriend’s parents. (Id.). These witnesses provided credible evidence of

Defendant’s strong community ties and the improbability that Defendant would be

a threat to the community. (Id.). After considering all the evidence, Judge

Langstaff found that Defendant satisfied the burden of production to overcome

the presumption in favor of detention. However, upon weighing each of the

factors enumerated in § 3142(g), Judge Langstaff ultimately found that the

government presented clear and convincing evidence that no set of conditions

will reasonably assure the safety of the community. (Doc. 37, p. 2). Judge

Langstaff also found that no set of conditions will reasonably assure Defendant’s

appearance in further proceedings. (Id.). In ordering Defendant’s detention,

Judge Langstaff noted several key factors, including Defendant’s prior failure to

appear in court, his prior attempts to evade law enforcement, his prior criminal

history, and his history of participating in criminal activity while on probation or

other supervision. (Id. at pp. 2–3).

      At the hearing held in this Court on August 3, 2020, the Court heard from

Ronnie Duff, Defendant’s father. Mr. Duff testified that if released, Defendant

would live at his home. Mr. Duff would do everything in his power to ensure that

                                         5
      Case 7:20-cr-00005-HL-TQL Document 42 Filed 08/06/20 Page 6 of 7



Defendant would appear at court for further proceedings and otherwise comply

with the Court’s release order. Defendant and Mr. Duff have lived in Lowndes

County for many years, where Mr. Duff has significant ties to the community. Mr.

Duff is obviously a man of character who is concerned with the welfare of his

son, and the Court believes that Mr. Duff would provide a stable and supportive

home for Defendant.

      Nevertheless, this Court explicitly adopted Judge Langstaff’s findings of

fact and conclusions of law. In particular, Defendant’s prior history of failing to

appear in court while on bail raises concern regarding Defendant’s risk of flight.

Defendant has shown a proclivity for fleeing law enforcement and engaging in

further criminal activity while under supervision. Accordingly, the Court upheld

Judge Langstaff’s findings and conclusions and ordered that bond be denied to

Defendant.

IV.   CONCLUSION

      As announced in open court and in the presence of Defendant, the Court

adopted the findings of fact and conclusions of law of United States Magistrate

Thomas Q. Langstaff. Defendant’s motion to review and reverse the order of

detention is DENIED. (Doc. 39). Defendant shall remain in the custody of the

United States Marshals Service pending trial.




                                        6
      Case 7:20-cr-00005-HL-TQL Document 42 Filed 08/06/20 Page 7 of 7



      SO ORDERED this 6th day of August, 2020.

                                         s/ Hugh Lawson________________
                                         HUGH LAWSON, SENIOR JUDGE

kac




                                     7
